 1                                                                         The Honorable Robert Lasnik

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
     HASSAN HIRSI, an individual,                          Case No. 2:16-cv-00333 RSL
10                                         Plaintiff,
     v.                                                    ORDER GRANTING FINAL
11                                                         APPROVAL OF CLASS ACTION
     THE HERTZ CORPORATION, a Delaware                     SETTLEMENT AND DISMISSING
12   corporation, HERTZ TRANSPORTING, INC, a               ACTION WITH PREJUDICE
     Delaware corporation, FIREFLY RENT A CAR
13
     LLC, a Delaware company and DTG
14   OPERATIONS, INC., an Oklahoma
     corporation,
15                                  Defendants.

16           THIS MATTER came before the Court on Plaintiffs’ Motion for Final Approval of
17   Settlement. The Court has considered all papers and materials submitted by the Parties in
18
     support of the Conditional Settlement Agreement (Dkt. #48-1) (the “Settlement Agreement”),
19
     including Plaintiffs’ preliminary and final motions in support of approval of the Settlement
20
     Agreement, all documents and exhibits filed in support thereof, and the entire record in this
21

22   case. Having considered these materials and the statements of counsel at the Final Approval

23   Hearing on December 5, 2018, the Court, being fully advised in the premises, has determined

24   that the Settlement Agreement should be approved as fair, adequate, and reasonable. In making

25   this determination, the Court has considered the likelihood of success both with respect to
26

     Order Granting Final Approval of Class Action            BADGLEY MULLINS TURNER                   PLLC

     Settlement and Dismissing Action With Prejudice - 1           19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
                                                                           TEL 206.621.6566
                                                                           FAX 206.621.9686
     Plaintiff’s claims and Defendants’ defenses. The Court has also considered the status and extent
 1

 2   of the Parties’ investigation, research, discovery, and negotiation with respect to Plaintiff’s

 3   claims and Defendants’ defenses. The Court has reviewed the terms of the Settlement

 4   Agreement and has considered the recommendations of counsel for all Parties. The Court is
 5   aware that substantial time and expense would be required to litigate Plaintiff’s claims in the
 6
     event the Settlement Agreement is not approved. Finally, the Court finds that all settlement
 7
     negotiations were conducted in good faith and at arms’ length and that there was no collusion.
 8
     Good cause appearing therefore, it is hereby ORDERED, ADJUDGED, AND DECREED
 9
     THAT:
10

11           1)      The definitions set forth in the parties’ Settlement Agreement, and the Court’s

12   July 27, 2018 Order Granting Stipulated Motion for Certification of Settlement Class and

13   Preliminary Approval of Class Action Settlement (“Preliminary Order”) (Dkt. #49), are hereby
14   incorporated (and applicable) herein as though fully set forth in this Order Granting Final
15
     Approval of Class Action Settlement and Dismissing Action with Prejudice (“Final Judgment”).
16
             2)      The Court has jurisdiction over the subject matter of this action and all Parties,
17
     including members of the Settlement Class previously conditionally certified by the Court,
18
     which consists of:
19

20           All employees of The Hertz Corporation, Hertz Transporting, Inc., Firefly Rent
             A-Car, LLC, and DTG Operations, Inc. (collectively, “Hertz”) who: (a) at any
21           time during the period from January 1, 2014, to October 31, 2015, reported to
             (i.e., clocked in and clocked out at) a worksite within the City of SeaTac; (b) can
22           be ascertained from Hertz’s records as having had a base hourly wage rate at any
             time during this same period that was less than the minimum hourly wage
23           prescribed by the City of SeaTac’s Ordinance Setting Minimum Employment
24           Standards for Hospitality and Transportation Industry Employers, City of SeaTac
             Municipal Code Chapter 7.45 (the “Ordinance”); and (c) prior to March 1, 2018,
25           did not file a wage complaint against Hertz with L&I pursuant to the 2006 Wage
             Payment Act, RCW 49.48.082-.087, asserting a claim of underpayment of wages
26

     Order Granting Final Approval of Class Action           BADGLEY MULLINS TURNER                    PLLC

     Settlement and Dismissing Action With Prejudice - 2           19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
                                                                           TEL 206.621.6566
                                                                           FAX 206.621.9686
             during this same period premised upon an alleged violation of the Ordinance
 1           (“L&I Wage Claim”) (provided, however, that any person who filed, but timely
 2           withdrew, such an L&I Wage Claim prior to March 1, 2018, is included in the
             Putative Class).
 3
             3)      The Settlement Agreement was the result of arm’s length negotiations between
 4
     counsel for the Defendants and counsel for Plaintiff and the Settlement Class. The Court hereby
 5
     approves the Settlement Agreement and finds that it is fair, reasonable, and adequate to the
 6

 7   Settlement Class Members.

 8           4)      On or about August 27, 2018, the Class Notice (“'Notice”) was mailed to the last-

 9   known addresses of all Settlement Class Members. The Court finds and concludes that said
10
     Notice fully satisfied the requirements of FRCP 23(c)(2)(B) and FRCP 23(e) and the
11
     requirements of due process.
12
             5)      The Court finds that the Notice, which consisted of an individual notice mailed
13
     to the last-known address of each Settlement Class Member, provided the best notice
14

15   practicable under the circumstances. This Notice provided due and adequate notice of these

16   proceedings and of the matters set forth therein, including the pendency of the action, the terms

17   of the proposed Settlement Agreement, the procedure for submitting objections to the

18   Settlement Agreement, and the procedure for requesting exclusion from the Class, to all persons
19
     entitled to such notice, and said Notice fully satisfied the requirements of FRCP 23 and the
20
     requirements of due process. The Declaration of Kelly Kratz (Dkt. #53) confirms that the
21
     Notice was mailed in accordance with the terms of the Settlement Agreement and the Court’s
22
     Preliminary Order.
23

24           6)      No objections or opt-outs to the Settlement Class were received.

25

26

     Order Granting Final Approval of Class Action           BADGLEY MULLINS TURNER                   PLLC

     Settlement and Dismissing Action With Prejudice - 3          19929 Ballinger Way NE, Suite 200
                                                                         Seattle, WA 98155
                                                                          TEL 206.621.6566
                                                                          FAX 206.621.9686
             7)      Consistent with Section II of the Settlement Agreement, neither this Final
 1

 2   Judgment, nor the fact or substance of the Settlement Agreement, shall be considered a

 3   concession or admission by or against the Defendants or any of the parties released in Section

 4   6.01 of the Settlement Agreement (“Released Parties”), nor shall they be used against any of the
 5   Released Parties as an admission, waiver, or indication with respect to any claim, defense, or
 6
     assertion, or denial of wrongdoing or legal liability.
 7
             8)      The Court hereby dismisses this action and any and all settled claims with
 8
     prejudice as to Plaintiff and all Settlement Class Members, and without costs or attorneys’ fees
 9
     to any Party except as provided under the terms of the Settlement Agreement, this Final
10

11   Judgment, and the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees and

12   Incentive Awards.

13           9)      The Court finds that Plaintiff and Class Counsel adequately represented the
14   Settlement Class for purposes of entering into and implementing the Settlement.
15
             10)     The Parties are hereby directed to proceed with the settlement payment
16
     procedures specified under the terms of the Settlement Agreement, including without limitation
17
     those contained in Section V of the Settlement Agreement.
18
             11)     Plaintiff and all Settlement Class Members, and all persons purporting to act on
19

20   their behalf, are hereby barred and permanently enjoined from maintaining, prosecuting,

21   commencing, or pursuing any claim (either directly, representatively, or in any other capacity)

22   released under Section 6.01 of the Settlement Agreement against any of the Released Parties in
23   any action, arbitration, or proceeding in any court, arbitration forum, or tribunal, and Plaintiffs
24
     and all Class Members shall be conclusively deemed to have released and discharged the
25
     Released Parties from any and all such claims.
26

     Order Granting Final Approval of Class Action            BADGLEY MULLINS TURNER                   PLLC

     Settlement and Dismissing Action With Prejudice - 4           19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
                                                                           TEL 206.621.6566
                                                                           FAX 206.621.9686
             12)     Without affecting the finality of this Final Judgment for purposes of appeal, the
 1

 2   Court reserves jurisdiction over the Parties as to all matters relating to the administration,

 3   consummation, enforcement, and interpretation of the Settlement Agreement, the Final

 4   Judgment, the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees and
 5   Incentive Awards, and for any other necessary purposes.
 6
             13)     The Parties are hereby authorized, without further approval from the Court, to
 7
     mutually agree to and adopt such amendments, modifications, and expansions of the Settlement
 8
     Agreement and all exhibits thereto as (i) are consistent in all material respects with this Final
 9
     Judgment and the Court’s Order Granting Plaintiffs’ Motion for Award of Attorney’s Fees and
10

11   Incentive Awards, (ii) are effected consistently with the terms of the Settlement Agreement, and

12   (iii) do not limit the rights of the Settlement Class Members under the Settlement Agreement.

13           14)     The Court approves the proposed class action settlement, and orders the
14   following, consistent and in accordance with the terms of the Parties’ Conditional Settlement
15
     Agreement (Dkt. #48-1): (a) Hertz is directed to fund the settlement, (b) Hertz is authorized to
16
     provide for the distribution of the Settlement Funds by the Settlement Administrator, and (c)
17
     Hertz is directed to authorize the distribution of the attorney’s fees and incentive awards by the
18
     Settlement Administrator, as provided in the “Order Granting Motion for Attorney’s Fees and
19

20   Incentive Awards” of even date.

21
     IT IS SO ORDERED.
22
             Dated this 4th day of December, 2018.
23

24                                                    A
                                                      Honorable Robert S. Lasnik
25

26

     Order Granting Final Approval of Class Action             BADGLEY MULLINS TURNER                  PLLC

     Settlement and Dismissing Action With Prejudice - 5           19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
                                                                           TEL 206.621.6566
                                                                           FAX 206.621.9686
     PRESENTED BY:
 1
     BADGLEY MULLINS TURNER PLLC
 2
     s/ Duncan C. Turner
 3   Duncan C. Turner, WSBA # 20597
     19929 Ballinger Way NE, Suite 200
 4   Seattle, WA 98155
     Telephone: (206) 621-6566
 5   Email: dturner@badgleymullins.com
     Attorneys for Plaintiff and Class
 6
     LAW OFFICE OF DANIEL R. WHITMORE
 7
     s/ Daniel R. Whitmore
 8   Daniel R. Whitmore, WSBA No. 24012
     2626 15th Avenue West, Suite 200
 9   Seattle, WA 98119
10   Telephone: (206) 329-8400
     Email: dan@whitmorelawfirm.com
11   Attorneys for Plaintiff and Class

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Order Granting Final Approval of Class Action         BADGLEY MULLINS TURNER                 PLLC

     Settlement and Dismissing Action With Prejudice - 6      19929 Ballinger Way NE, Suite 200
                                                                     Seattle, WA 98155
                                                                      TEL 206.621.6566
                                                                      FAX 206.621.9686
